DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 3/18/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The FOR and NPL references have not been provided in the current application. It is understood by the examiner that said documents where filed in the prior case 14405175, now US Patent No. 10919792. At least documents WO-200608634, WO-200114260, JP 11-169866, EP-0139572; and NPL-1 to NPL-7 are missing from the record; and therefore have not been considered.
NPL reference 10 & 21 do not properly describe the document.
Reference(s) FOR-20, FOR-29, filed/fail to comply with 37 CFR 1.98(a)(3)(i) because it/they does/do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The information referred to therein has not been considered, unless included by the examiner in PTO-892.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20110147304 by Sauvignet et. al.
Regarding claim(s) 1, Sauvignet teaches an apparatus, a system for treating wastewater (see Abstract “a method for treating wastewater comprises biologically treating the wastewater in a fixed-biomass biological reactor and then treating the wastewater in a ballasted flocculation system”) comprising:
a fixed film reactor (1) fluidly connected to a source of wastewater (11) (see Abstract “method for treating wastewater comprises biologically treating the wastewater in a fixed-biomass biological reactor”) and configured to provide a fixed film effluent (21) (see Fig. 1);
a source of ballast (41) fluidly connected to the fixed film effluent and configured to provide a ballasted effluent (see ¶ [0014] “After biological treatment, the wastewater is treated in a ballasted flocculation system. In the ballasted flocculation system, a ballast, coagulant, and flocculant are mixed with the wastewater.”); and
a clarifier (see Fig. 1, settling zone 3) fluidly connected to the ballasted effluent (see ¶ [0023] “The wastewater, along with the flocs, is directed from the ballasted flocculation system 2 through a baffle 34 to a settling zone 3 where the ballasted flocs settle away from the clarified water.”), the clarifier comprising:
a treated effluent outlet (32) and
a ballasted solids outlet (35) and
configured to separate a treated effluent from a ballasted solids (see ¶ [0023] “The clarified water overflow is collected from the surface of the settling zone 3 through longitudinal chutes 33 which lead to clarified effluent channel 32. The settled ballasted flocs form sludge that is picked up by scraper 31 in the bottom of the settling zone 3. The sludge is then pumped through channel 35 to the hydrocyclone 4.”).
Regarding claim(s) 2, Sauvignet teaches the system of claim 1.
Sauvignet further teaches a source of flocculant (24) (see ¶ [0021] “The flocculant and coagulant are added to wastewater in the ballasted flocculation system 2 through inlets 24 and 23 respectively.”) fluidly connected to the ballasted effluent (see ¶ [0014] “After biological treatment, the wastewater is treated in a ballasted flocculation system. In the ballasted flocculation system, a ballast, coagulant, and flocculant are mixed with the wastewater.”).
Regarding claim(s) 3, Sauvignet teaches the system of claim 1.
Sauvignet further teaches further comprising a source of coagulant (23) (see ¶ [0021] “The flocculant and coagulant are added to wastewater in the ballasted flocculation system 2 through inlets 24 and 23 respectively.”) fluidly connected to the fixed film effluent and configured to provide a coagulated effluent (see ¶ [0014] “After biological treatment, the wastewater is treated in a ballasted flocculation system. In the ballasted flocculation system, a ballast, coagulant, and flocculant are mixed with the wastewater.”).
Regarding claim(s) 4, Sauvignet teaches the system of claim 1.
Sauvignet further teaches wherein the fixed film reactor (1) comprises at least one of:
a moving bed bioreactor,
a trickling filter, and
a rotating biological contactor (see ¶ [0019] “In FIG. 1, wastewater influent enters a fixed-biomass biological reactor 1 through inlet 11. The fixed-biomass biological reactor 1 contains rotating biological contactors made of discs that rotate around a common axis 12. The biomass fixed to these contactors forms a film that removes dissolved contaminants in the wastewater as the wastewater passes through the contactors. Rotation of the discs provides the oxygen necessary for biological treatment.”).
Regarding claim(s) 5, Sauvignet teaches the system of claim 1.
Sauvignet is silent as to wherein the fixed film effluent comprises about 50 mg/l to about 300 mg/l of biological solids.
However, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Regarding claim(s) 8, Sauvignet teaches the system of claim 3.
Sauvignet further teaches wherein the ballasted solids outlet (35) of the clarifier (3) is fluidly connected to at least one of the coagulated effluent (see ¶ [0023] “The wastewater, along with the flocs, is directed from the ballasted flocculation system 2 through a baffle 34 to a settling zone 3 where the ballasted flocs settle away from the clarified water.”) and the fixed film reactor (1) (see Fig. 1).
Regarding claim(s) 9, Sauvignet teaches the system of claim 8.
Sauvignet further teaches comprising a ballast recovery system (4) positioned downstream of the ballasted solids outlet (35) of the clarifier (3) and upstream of the source of ballast (41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauvignet.
Regarding claim(s) 5, Sauvignet teaches the system of claim 1.
Sauvignet is silent as to wherein the fixed film effluent comprises about 50 mg/l to about 300 mg/l of biological solids.
However, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
In the alternative, while, Sauvignet is considered to teach all the limitations of the claimed invention, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 7, Sauvignet teaches the system of claim 1.
Sauvignet is silent as to wherein the system is configured to treat between about 200 gallons per day per square foot of a surface area of the clarifier to about 6,000 gallons per day per square foot of the surface area of the clarifier.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauvignet, in further view of US Patent Application Publication No. 20080073278 to Cort.
Regarding claim(s) 6, Sauvignet teaches the system of claim 1.
Sauvignet is silent a to wherein the ballast comprises magnetite.
Regarding where the ballast comprises magnetite; Cort ‘278 is in the field of processes for removing fine particles and particulate from water (see Abstract), and teaches a magnetic ballast comprising magnetite (see ¶ [0016] “FIG. 2 illustrates a ballasted flocculation system and process where the ballast or seed comprises magnetic material such as magnetite”) in order to produce a composite particle that is magnetic and easily removed from the water with either permanent magnets or electromagnets (see ¶ [0003] “Agitating the magnetic seed material and fine pollutant particles in the presence of an organic flocculating agent produces a composite particle that is magnetic and easily removed from the water with either permanent magnets or electromagnets.”)
Therefore, it would have been obvious to combine the apparatus of Sauvignet and a magnetite ballast as taught by Cort in order to facilitate the removal of the ballasted waste.
Further, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine a ballast composed of magnetite as taught by Cort, with the apparatus of Sauvignet in order aggregate the fine solids with a magnetic seed material such as magnetite to produce a ballasted solid that is magnetic and easily removed from the water with either permanent magnets or electromagnets (see ¶ [0003] “Agitating the magnetic seed material and fine pollutant particles in the presence of an organic flocculating agent produces a composite particle that is magnetic and easily removed from the water with either permanent magnets or electromagnets.”).
Still further, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute one known element, the ballast of Sauvignet, for another, a magnetite ballast as taught by Cort, to yield the predictable results of produce a composite particle that is magnetic and forms a ballasted solid which is easily removed from the water with either permanent magnets or electromagnets. MPEP 2143.I.B.
Further still, Cort teaches that magnetite is a known material suitable as a ballast material because it is denser than water and will therefore settle to the bottom in a clarifier (see ¶ [0006] “There are also various patents covering the use of ballast materials to enhance the clarification of water. These patents disclose the use of micro-sand, garnet, magnetite, and other granular materials with a density greater than water as suitable ballast material used to clarify water.”; emphasis added).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute: magnetite as a ballast as taught by Cort, for the ballast in Sauvignet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/ANGEL OLIVERA/Examiner, Art Unit 1773